department of the treasury internal_revenue_service washington d c ve phe ‘a ie p's apr significant index no - oe governmententities division in re company this letter constitutes notice that waivers of the percent excise_tax under sec_4971 of the internal_revenue_code code have been granted for the plan for the plan years ending december conditions set forth below subject_to the and the company reaches an agreement with the pbgc and successfully completes the involuntary termination of the plan including signing the final pbgc settlement agreement and the company reaches an agreement with the service concerning the excise_taxes due under sec_4971 of the code on the funding deficiencies in the plan for the plan years ending december makes any payment required under that agreement within days after the date of this letter and and your authorized representative agreed to these conditions in an e-mail dated if either one of the above conditions is not met the waiver is march retroactively null and void _ the waiver of the percent excise_tax has been granted in accordance with section b of the employee_retirement_income_security_act_of_1974 erisa the amount for which this excise_tax waiver has been granted is equal to percent of the contribution which would otherwise be required to reduce the balance of the funding_standard_account to zero as of the end of each applicable_plan year for which the waiver is granted to the extent such deficiency has not been corrected the company is a contract manufacturer of commercial and for high-profile companies in the are found in the engines of most major their products including the _ and they are involved with production and spare parts manufacture for a - a full range of large engines according to the information submitted by the company's authorized representative the company is facing severe financial challenges and has been unable to meet its funding obligations to the plan as a result the pbgc has assumed responsibility for the plan through an involuntary termination the proposed termination_date is june terms of the termination are still being negotiated with the pbgc but the final termination agreement will require the company to make a substantial initial payment with additional_amounts payable in future years depending on the company’s future profitability this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to your authorized representative pursuant to a power_of_attorney on file in this office to manager ep classification in unit in internal revenue_agent to the and to the manager ep compliance if you have any questions on this ruling letter please contact sincerely a donna m prestia manager employee_plans actuarial group
